Title: From John Adams to Christian Lotter, 8 April 1785
From: Adams, John
To: Lotter, Christian


          
            Sir
            Auteuil Near Paris April 8 1785
          
          I have received your letter of the 30 of March as I did another Sometime ago. I congratulate you on the Increase of your family and wish the New born as well as his Parrents Health Long Life and Happiness
          My son is to embark in May for his native Country, where he is to finish his education for a Profession in which I hope he will be a usefull Man, you will be so good as to pack up for him whatever he writes for
          you may have the Arms of the United States put up as soon as you will and have E pluribus Unum painted over again in another colour if it is thought proper. I never gave any particular directions about it.— the Parcell containing a Book you may keep untill you can send it by a Private Hand.—
          I beleive I shall not continue the subscription to the Accademy
          I am sir your humble servt—
        